UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7683



EDWARD JOSEPH LUCAS, JR.,

                                             Petitioner - Appellant,

          versus


PATRICK CONROY; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                           Respondents -   Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
388-AMD)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Joseph Lucas, Jr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Joseph Lucas, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Lucas has not met this standard.   See Lucas

v. Conroy, No. CA-02-388-AMD (D. Md. Oct. 22, 2002).   Accordingly,

we deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                  2